Title: To George Washington from Robert Adam, 7 January 1775
From: Adam, Robert
To: Washington, George



Sir
January 7th 177[5]

I am favoured with yours and have given particular Attention to the Contents, it gives me some relief, when you say you are not, nor has been prejudiced with me. Concious I am, that to my knowledge I never did any thing to merite it. If I have not been so fortunate for some time past as I had a reasonable prosspect of my endeavours has in no respect been the Less I am Subjected to good & bad luck, like the rest of mankind but think I have bore a greater share of the latter for these three years past than my generall Application to Busseness has deserved nor have I my self to accuse for makeing a bad use of any thing and may truely say that I barely enjoy the necessarys of life and all-most

a Stranger to the Innocent Amusements of it. It was far from me to think there was any thing harsh or unreasonable in your haveing the Mortgage Executed. I frequently thought of mentioning it to you my self to have it done. When Mr Harrison first produced it to me, he desired me read it Over, I took notice of Something in the Concluseion that I thought uncommon and mentioned it to him, at the same time told him if it was your desire that I was satissfyed and would Excecute it immediately this was in my Counting Room and at that time there was no person to Witness it that we knew would Attend that Court, I told him that Mr Campbell would be at home in a day or two if he would be so kind as Call, he, himself & some other person would be at Court, which he promised me he would do. I never heard any more of it till I received a very Short message from you to come that moment to Mrs Hawkins and Excecute the Mortgage I must Confess it Struck me with a little Surprise, as there was Severall Gentn at that Instant with me, And soon as I could gett Clear of them I came down, The Balle which will be due from this last years dealing I fully Intended should be paid within or nigh the time mentioned I am not certain as to the exact time I had the first of your Course Flower I think it was in March and was to pay for it within the 12 Mo. At the time I made that engagement I did not depend on makeing th⟨e paymen⟩t out of the Commodity itself but had severel other very reasonable prosspects to have received that sum from but to my no small mortification have failed in them all and particularly in that of Mr Amblers where I thought I had an Intire dependence, he not only dissapointed me, but Insults me for telling him my neceassity and the particular engagements I was under to pay certain Sums, you was present When Smith Ashurred the payment to me Novr 12 Mo. he then putt me off till April & told me he had sold Ambler the Land on purpose to raise money to disscharge my debt refered me to him & give me a letter for paymt. Mr Campbel went down on purpose to receive the money, & gott him to Ashume & pay to Amount of £300 the whole Amounting to £900 & odd in Novr last waited on him again when I received the Inclosed letter from him, I dont offer these things as any excuses Only to Mitigate in some small Degree my dissapointing you, Add to this the Advantages which many take of the present times and will not make us any payments; Out of my whole Fishing last year I have received 15

 punceons of Jamaica Rum & three Hhd Sugar, this is my whole Amount received for 1000 Barrels herrings all the Rum Exceepting 2 hhd remains on hand—You Say I bought your Course Flower very reasonable I must begg leave to State this matter Fairly to you & In the first place there was a very great Missunderstanding between you & I in our Original Agreement what I offered you was 10/ for your Middlings & Ship Stuff on an Avarage but they were to be putt up Seperately, that I might use them as Occations required to the best Advantage, in place of which for the better half of all I had I gott only the Ship Stuff with a very large proportion of shorts a t⟨illegible⟩ I never Once Dreamt of, and in the whole delivery I had not one Barrell of Middlings This was so far from being any Bargain on my Side that I do declare to you it was the worst of the kind I ever made. I had every day in my offer much better Stuff than the first half of yours was for 9/ to pay when and in what Commodity I choice—I acquiess in every thing as you represent them and that you ought to be pointedly paid[.] As I understood the matter I was to pay you within or at the expiration of 12 Mo. from the delivery of the first of the Flowers which I think was in March. as no Invoice was sent with it I have not the exact time and by that time if I live I hope to pay you, its not in my power at this time I have no money but as fast as I receive it you shall have it, it would be ⟨more⟩ pleasing to me to pay befor the time than after, I have dealt largely with you when there was not so many Purchasers and allways given you good prices and upon the whole have not dissapointed you greatly I believe I must now sett my self down Contented and see others trade with more Success the path I made for them As you have frequent Aplications made to you for Fishing Landings and Fish I have in your Fish House above 3000 Bushs: good Salt which as its Stored I think well worth 2/ per Bushel I shall also have from 800 to 1000 full Bound Barrels & there is upwards of 200 hhd in & about the House all of which I empower you to sell and receive the Amount if any such offer should fall in your way the Barrels Cost me 4/ & the hhds 9 should be willing to take the same price for I congratulate you on your Success in Selling your Flower at so good a price I wish if you should be pinched to make up the quantity youd take in 150 or 200 Barrels of mine at 14/ & you may depend it shall not be inferior in quality as its made of the best Whole Wheat, I am Blamed for raising the

price of ⟨White⟩, When I have not Cash I cannot expect to purchase as they ⟨mutilated⟩ with Cash in hand if I pay in Commoditys I must expect to give a little more & have not exceeded 5/ for the best some for 4/3 4/6 & 4/9—May you live long & be happy and for ever be a Stranger to the uneaseyness of Mind that I at present feel, I am with a gratefull sense of all your Favours & Indulgences Your Much Oblidged and Humble Servt

Robert Adam


Mr Washington informed me that the Gentleman that purchased your Flower wanted 400 Barrels Bread I wish you has thought of Recomending him to me it would have been a great help to me I could have furnished him in a reasonable time with the quantity and such good Bread as he could not have gott on the Continent at the same price (14/ per bl) if its not too late I should be Glad youd yet mention it by letter to him we cannot turn our Bread into Cash I do not beleve in all your quantity of Stuff & my own which was nearly the same I have ever received £50—yet its a Breanh of Busseness I’m in Some measure Oblidged to Carry on but requires a long time to come to any head or as we may say turn in ag⟨ain to⟩ assisting in the Course of our Busseness.

